DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system configured to move the washbasin into each of its distinct positions” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a drive system configured to move the washbasin into each of its distinct positions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0080 discloses movement systems which employ conventional means such as motors, however, there is no disclosure of a “drive system” or its configuration as recited in the claim 18 for which Applicant seeks patent protection. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US Patent Publication No. 2017/0121025).
Re. claim 1, Ooi discloses an aircraft toilet comprising:
a toilet bowl (110), and 
a washbasin (205), the washbasin being is movably mounted in the toilet to be able to adopt at least two distinct positions relative to the toilet bowl (see Figures 4 and 5), including: 
a retracted position configured to bring the toilet into a configuration of use of the toilet bowl (see Figure 5); 
a deployed position configured to bring the toilet into a washbasin configuration, a position in which the washbasin is arranged above the toilet bowl (see Figures 3 and 4, 
wherein the toilet is configured so that the washbasin pivots to go from the deployed position to the retracted position.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reverse the pivot direction of Ooi to make the washbasin pivot downwards rather than upwards to prevent items left on the basin table from being pushed into the faucet and as a matter of aesthetic design, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	
Re. claim 2, Ooi further discloses a toilet, wherein the washbasin forms an integral part of a washbasin module also equipped with a washbasin table (the flat portion found in front of the sink, see Figure 4), the washbasin module being mobilely mounted so as to be able to adopt said at least two distinct positions relative to the toilet bowl, also by tilting downwards to go from the deployed position to the retracted position (see Figures 4 and 5).
Re. claim 5, Ooi further discloses a toilet, wherein the washbasin module is also equipped with a tap (260).
Re. claim 10, Ooi further discloses a toilet wherein the washbasin module is mounted to be mobile in rotation (see Figures 4 and 5).
Re. claim 11, Ooi further discloses a toilet wherein the washbasin module is rotatable about a rotation axis (via hinge 210) parallel to a transverse direction of the toilet bowl (see Figures 3-5).
Re. claim 12, Ooi further discloses a toilet wherein in the retracted position of the washbasin module, the washbasin table is situated behind the toilet bowl (folding into wall 105 (see Figures 3 and 4).
Re. claim 13, Ooi further discloses a toilet wherein the washbasin table, in the retracted position of the washbasin module, is arranged vertically relative to the toilet bowl (see Figures 3 and 4).
Re. claim 20, Ooi further discloses an aircraft comprising at least one toilet according to claim 1 (see Abstract).


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi as applied to claims 2 and 5 and further in view of Uffner et al. (US Patent Publication No. 2007/0186341).
Re. claim 4, Ooi does not explicitly recite washbasin cover.
Uffner teaches that it is old and well known in the art of sink assemblies to provide a washbasin module which is equipped with a washbasin cover (606) mounted to be mobile relative to the washbasin table between two distinct positions, including: a position covering the washbasin enabling formation, conjointly with the washbasin table, of a baby changing table (the table being capable of being used as a baby changing table; see Figure 1); a retracted position giving access to the washbasin (see Figure 2).
The limitation forming a baby changing table in the covering position has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).
Re. claim 6, Ooi does not explicitly recite a retractable tap.
Uffner teaches that it is old and well known in the art of sink assemblies to provide a tap (602) wherein the tap is mounted to be mobile to be able to adopt two distinct positions relative to the washbasin, including: a retracted position rendering the tap inaccessible (see Figure 2); a position for use of the tap (see Figure 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi to include a retractable tap as taught by Uffner to allow the use of traditional looking tap while retaining its mobile configuration, making the device more attractive to users.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi as applied to claim 1 and further in view of Willis (US Patent No. 2,101,523).
Re. claim 14, Ooi further appears to disclose a lid covering the toilet bowl, however, does not explicitly recite a shape for the lid.
Willis teaches that it is old and well known in the art of toilet bowls to provide a lid (10c) covering the toilet bowl (see Figure 9), the lid preferably having a rectangular general shape, a longer side of which is oriented transversely relative to the toilet bowl (see Figure 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi by including cover as taught by Willis to  
	


Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi as applied to claim 1 and further in view of Matsushita (JP 2004353211 – Applicant Provided).
Re. claim 15, Ooi does not explicitly recite a floor comprising a height-adjustable footrest.
Matsushita teaches that it is old and well known in the art of toilets to provide a floor (8) comprising a height-adjustable footrest (6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi by including the floor with a height-adjustable footrest as taught by Matsushita to provide comfortable leg support for users of the toilet without taking additional space from the footprint of the room.  
Re. claim 16, Ooi does not explicitly recite a footrest that is adjustable in height by a user.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi by including the a height-adjustable footrest as taught by Matsushita to provide comfortable leg support for users of the toilet without taking additional space from the footprint of the room.  
Re. claim 17, Ooi does not explicitly recite the toilet being configured so that the footrest is adjustable in height automatically as a function of an angle formed at a level of knees of a user sitting on the toilet bowl.
Matsushita teaches that it is old and well known in the art of toilets to provide a toilet being configured so that the footrest (6) is adjustable in height automatically (see line 157-163) as a function of an angle formed at a level of knees of a user sitting on the toilet bowl (the height inherently forming some angle formed at a level of knees of a user sitting on the toilet bowl and further being user settable can be set to automatically adjust to any height based on any user defined criteria, including a function of an angle formed at a level of knees of a user sitting on the toilet bowl.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi by further including the automatic control as taught by Matsushita make repeated adjusting the foot rest easier.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US Patent Publication No. 2017/0121025) in view Klawitter et al. (US Patent No. 5,867,847).
Re. claim 18, Ooi does not explicitly recite a drive system configured to move the washbasin into each of its distinct positions.
Klawitter teaches that it is old and well known in the art of movable washbasins (shown generally as 12) to provide a drive system (74) configured to move the washbasin into each of its distinct positions (see col. 3, lines 43-60).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi by including a drive system to move the washbasin into each of its distinct positions as taught by Klawitter to allow the device to be used by persons with handicapped mobility.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US Patent Publication No. 2017/0121025) in view French (US Patent Publication No. 2006/0169839) and Shibata (US Patent No. 4,884,767).
Re. claim 19, Ooi discloses all of the limitations of claim 1, however, does not explicitly recite the toilet comprising a rear wall, a shape of which follows a profile of a double curvature fuselage portion covered by the toilet rear wall.
French teaches that it is old and well known in the art of airplane toilets to provide the toilet (6) in the nose section of an airplane (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the toilet of Ooi in the nose section of an 
Shibata teaches that it is old and well known in the art of airplane toilets to provide a back wall (15) which conforms to the fuselage of an airplane (see col. 2, lines 46-53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ooi to form the back wall to the shape of the airplane to maximize the available space in the airplane.
While the combination of Ooi-French-Shibata teaches a toilet with a back wall shaped to follow the profile of an airplane, it does not explicitly recite the fuselage having a double curvature portion. Nevertheless it would have been further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fuselage with a double curvature fuselage portion since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)).
	
Allowable Subject Matter
Claim 3, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kitamura et al. (US Patent No. 4,718,131), Uhlig (US Patent No. 4,177,527), Gould (US Patent No. 2,907,048), Snowball (US Patent No. 2,495,201), Farson (US 0,345,890), and Small (US Patent No. 3,209,371), are analogous because they disclose a washbasin being movably mounted in a toilet to able to adapt at least two distinct positions relative to the toilet bowl including: a retracted position configured to bring the toilet into a configuration of use of the toilet bowl; a deployed position configured to bring the toilet into a washbasin configuration, a position in which the washbasin is arranged above the toilet bowl, with Gould (US Patent No. 2,907,048), Farson (US 0,345,890) and Small (US Patent No. 3,209,371) further disclosing the washbasin pivoting to move from the deployed to the retracted positions.
Berven (US Patent No. 1,480,145) is analogous because it discloses a retractable washbasin including a blind for covering an area below the wash basin in the deployed position.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754